 530DECISIONSOF NATIONALLABOR RELATIONS BOARDManagement Food Systems Division of Stouffer FoodsCorporationandLocal138,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America.Case 2-CA-12112February 12, 1971DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSUpon a charge filed on July 13, 1970, by Local 138,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on ManagementFood Systems Division of Stouffer Foods Corpora-tion, herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 2, issued a complaint onJuly 31, 1970, against Respondent, alleging that Re-spondent had engaged in and was engaging in unfairlaborpracticesaffectingcommercewithin themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before a Trial Examiner were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 7, 1970,' fol-lowing a Board election in Case 2-RC-15301, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;2 and that, commencingon or about June 11, 1970, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as the ex-clusive bargaining representative, although the Unionhas requested and is requesting it to do so. On August17, 1970, Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint. The Respondent contends that Re-gional Director's Decision and Direction of Election,and his Supplemental Decision on Objections to theElection and Certification of Representative were ar-bitrary, capricious, unreasonable, and contrary to lawand that they, therefore, cannot serve as the basis for'The date of May 7,1970, admittedto by the Respondent conforms to thedate of the Regional Director's Supplemental Decisionof which we takeofficial notice2 Official notice is takenof the recordin the representationproceeding,Case 2-RC-15301,as the term"record"is defined in Secs. 102 68 and 10269(f) of the Board'sRules and Regulations,Series8, as amended SeeLTVElectrosystems, Inc,166 NLRB938, enfd. 388F.2d 683 (C.A. 4, 1968),Golden AgeBeverageCo,167 NLRB 151;Intertype Co v Penello,269 FSupp 573 (D.C Va., 1967),Follett Corp,164 NLRB 378, enfd 397 F 2d 91(C.A. 7, 1978);Sec 9(d) of the NLRAa finding that the Respondent violated the Act. TheRespondent further alleges that the Board failed andrefused to review the record in Case 2-RC-15301 andthat the Regional Director and the Board failed andrefused to grant the Respondent an evidentiary hear-ing on its objections.On September 4, 1970, counsel for the GeneralCounsel filed a Motion for Summary Judgment withthe Board supported by a brief, in which he contendsthat the Respondent's answer to the complaint raisesno factualissueswarranting a hearing and prays theBoard to grant the Motion for Summary Judgment.Subsequently, on September 22, 1970, the Board is-sued an Order transferring the proceeding to theBoard and a Notice to Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following;Ruling on the Motion for Summary JudgmentIn its response to the Notice to Show Cause, as inits answer to the complaint, the Respondent contendsthat it is not obligated to bargain with the Unionbecause the certification issued to the Union on May7, 1970, is invalid. More particularly, the Respondentargues that the unit in which the election was conduct-ed is inappropriate, that the Regional Director andthe Board erred by including two alleged supervisorsin the unit, and that the Regional Director and theBoardadditionallyerredbyoverrulingtheRespondent's objections to the election conducted onFebruary 26, 1970. Alternatively, the Respondent ar-gues that it is entitled to an evidentiary hearing on allthe issues previously raised in the underlying repre-sentation case. Upon the entire record before us, in-cluding the record in Case 2-RC-15301, we find nomerit in the Respondent's contentions.'On January 28, 1970, following a hearing before aduly designated hearing officer, the Regional Directorissued his Decision and Direction of Election inwhich, contrary to the assertions of the Respondent,he found that all vending servicemen and vendingmechanics employed by the Respondent in its NewYork, New York, operations constituted a unit appro-Additionally,the Respondent argues that,pursuant to the Board's Rulesand Regulations,the RegionalDirectorerred in transferring this case on theMotion for SummaryJudgmentdirectlyto the Board for decision. We findthat theRespondent's argumentis frivolousand lacking in merit See Sec102 50, National LaborRelations Board Rules and Regulations,Series 8, asamended188 NLRB No. 79 MANAGEMENT FOOD SYSTEMS DIVISIONpriate for the purposes of collective bargaining. In hisdecision the Regional Director also found that em-ployees George Roehrig and George Seldon were notsupervisors as contended by the Respondent, and heincluded the two employees in the unit. Thereafter,the Respondent filed with the Board a Request forReview, with supporting argument advancing thesame contentions as it now proffers in its answer tothe complaint and its response to the Notice to ShowCause. On February 25, 1970, the Board denied theRespondent's Request for Review.Following the election conducted on February 26,1970, the Respondent filed timely objections to con-duct affecting the results of the election. After aninvestigation, in which the Respondent was affordedopportunity to present evidence in support of its ob-jections, the Regional Director issued a SupplementalDecision and Report on Objections in which he foundthat the Respondent's objections raised no substantialor material issues affecting the election, overruled theobjections in their entirety, and, accordingly, certifiedtheUnion. Again, the Respondent filed with theBoard a Request for Review, with a supporting argu-ment relying on the same contentions as it now assertsin this unfair labor practice proceeding. On June 2,1970, the Board denied the Request for Review.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.4All issues raised by the Respondent in this proceed-ing were or could have been raised and litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newly dis-covered or previously unavailable evidence, nor doesitallege that any special circumstances exist hereinwhich would require the Board to reexamine the deci-sion made in the representation proceeding. We there-fore find that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Employer, an Ohio corporation, operates foodservice facilities for hospitals, schools, and corpora-4 SeePittsburgh PlateGlass Co v N L.R B,313 U5.146,162(1941). Rulesand Regulations of the Board,Secs102 67(f) and 102 69(c)531tion such as General Motors Corporation, J. C. Pen-ney Company, and other similar companies. Duringthe past year, in the course of its normal businessoperations in New York City, New York, the Employ-er received gross revenues in excess of $500,000 anditpurchased and received goods valued in excess of$50,000 directly from firms located outside the State.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDLocal 138, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within themeaningof Section 2(5) of the Act.IIIUNFAIR LABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employeesof theRespondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section9(b) of the Act:All vending servicemen and vending repairmanemployed bythe Employer in its NewYork, NewYork,operations,excluding vending cashiers, allother employees,guards,watchmen and supervi-sors as definedin the Act.2.The certificationOn February 26, 1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 2, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on May 7, 1970, and the Union continuestobe such exclusive representative within themeaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 11, 1970, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on or 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout June 11, 1970, and continuing at all times there-after to date, the Respondent has refused, and contin-ues to refuse, to recognize and bargain with the Unionas the exclusive representative for collective bargain-ing of all employees in said unit.Accordingly, we find that the Respondent has,since June 11, 1970, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit and, if an understanding is reached, em-body such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRE 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Management Food Systems Division of StoufferFoods Corporation is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 138, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within themeaningof Section 2(5) of the Act.3.All vending servicemen and vending repairmenemployed by the Employer in its New York, NewYork, operations, excluding vending cashiers, all oth-er employees, guards, watchmen and supervisors asdefined in the Act constitute a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act.4. Since May 7, 1970, the above-named labor or-ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about June 11, 1970, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent had engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent,Manage-ment Food Systems Division of Stouffer FoodsCorporation, its officers, agents,successors,and as-signs, shall:1.Cease and desist from:(a)Refusing to bargain collectivelyconcerningrates of pay,wages,hours, and otherterms and condi-tions of employment, with Local 138,InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse- MANAGEMENT FOOD SYSTEMS DIVISION533men and Helpers of America, as the exclusive bar-gaining representative of its employees in thefollowing appropriate unit:All vending servicemen and vending repairmenemployed by the Employer in its New York, NewYork, operations, excluding vending cashiers, allother employees, guards, watchmen and supervi-sors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the rights guar-anteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its New York, New York, operationscopies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by the Re-gional Director for Region 2, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.WE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment with Local138, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described be-low.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees. in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All vending servicemen and vending repair-men employed by the Employer in its NewYork,New York, operations, excludingvending cashiers, all other employees,guards, watchmen and supervisors as de-fined in the Act.MANAGEMENT FOOD SYSTEMS Di-VISION OF STOUFFER FOODS COR-PORATION(Employer)DatedBy(Representative)(Title)5 In the event that this Order is enforced by a Judgment of a United StatesCourtof Appeals,the words in the notice reading "Postedby Order of theNationalLaborRelations Board" shall be changed to read"Posted Pursuantto a Judgment of the United States Courtof Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 36th Floor, Federal Building, 26 Fed-eral Plaza, New York, New York 10007, Telephone212-264-0300.6